Name: Commission Regulation (EEC) No 250/76 of 4 February 1976 amending Regulation (EEC) No 1107/68 on detailed rules of application for intervention on the market in Grana Padano and Parmigiano Reggiano cheeses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 2 . 76 Official Journal of the European Communities No L 30/ 11 COMMISSION REGULATION (EEC) No 250/76 of 4 February 1976 amending Regulation (EEC) No 1TO7/68 on detailed rules of application for inter- ¢ vention on the market in Grana Padano and Parmigiano Reggiano cheeses 1 . The second subparagraph of Article 13 ( 1 ) shall read as follows : 'Within 20 days of receipt of that information , the successful tenderer shall pay to the intervention agency concerned the sum corresponding to his tender or that part of it which has been accepted.' 2 . Article 14 shall read as follows : ' 1 . When the sum referred to in the second subparagraph of Article 13 ( 1 ) is paid , the interven ­ tion agency shall issue a release order showing the number of the lot covered by the contract, the storage depot where it is stored and the time limit for taking delivery. 2 . The successful tenderer shall take delivery of the cheeses within 30 days of receipt of the infor ­ mation referred to in Article 13 ( 1 ).' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 740/75 (2 ), and in particular Article 8 (5) thereof, Whereas the time limits for payment and taking delivery of the cheese sold by the intervention agency, fixed by Commission Regulation (EEC) No 1107/68 of 27 July 1968 on detailed rules of application for intervention on the market in Grana Padano and Parmigiano Reggiano cheeses (3 ), as last amended by Regulation (EEC) No 1093/75 (4 ), have proved , during the present tendering procedures, to be too short and thus to threaten the process of the removal of the cheese in question from storage ; whereas these time limits should therefore be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1107/68 is hereby amended as follows : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 February 1976 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (-') OJ No L 74, 22 . 3 . 1975, p. 1 . ( 3 ) OJ No L 184, 29 . 7 . 1968 , p. 29 . (4 ) OJ No L 109, 29 . 4 . 1975, p. 5 .